322 So. 2d 564 (1975)
COMMERCIAL BANK OF KENDALL, a Florida Banking Corporation, Appellant,
v.
Alana G. HEIMAN, Appellee.
No. 75-294.
District Court of Appeal of Florida, Third District.
November 18, 1975.
Richard C. Carter, Jr., Miami, for appellant.
Marx & Squitero, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and HAVERFIELD, JJ.
PER CURIAM.
By this appeal, we are called upon to review the propriety of a summary judgment for a defendant in an action to recover over-drafts in a bank account.
We reverse on the state of the record, as it was premature for the trial court to award the defendant a summary judgment when the plaintiff, through no fault of its own, had not completed its discovery. Lovelace v. Sobrino, Fla.App. 1973, 280 So. 2d 514; Campbell v. Hartford Fire & Casualty Company, Fla.App. 1975, 309 So. 2d 624.
This opinion is not to be construed as passing on the merits of any of the counts of the plaintiff's complaint.
The matter is returned to the trial court for further proceedings, which may include subsequent motions for summary judgment by either side after all discovery is completed.
Reversed and remanded, with directions.